Citation Nr: 1023316	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  03-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for cervical spondylosis with herniated disc from March 26, 
2004.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 
and from March 1984 to October 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which granted service connection for 
cervical spondylosis with herniated disc and assigned a 10 
percent evaluation effective November 1, 2001.  In February 
2005, the RO assigned a 20 percent rating effective March 25, 
2004.

In November 2006, the Board, in part, denied an evaluation in 
excess of 20 percent for the Veteran's cervical spine 
disability from March 26, 2004.  He appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2008, the Court set aside the November 
2006 Board decision with respect to the claim for an initial 
evaluation in excess of 20 percent from March 26, 2004, and 
remanded the appeal for further adjudication.

The Board remanded the claim in May 2009 for additional 
development.  That development has been completed, and the 
case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  From March 26, 2004, the Veteran's cervical spondylosis 
with herniated disc is not characterized by severe limitation 
of range of motion of the cervical spine or ankylosis of the 
cervical spine.

2.  From March 26, 2004, the Veteran's cervical spondylosis 
with herniated disc is not manifested by forward flexion of 
the cervical spine less than 15 degrees, or favorable 
ankylosis of the entire cervical spine; incapacitating 
episodes with a total duration of at least 4 weeks during the 
past 12 months have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for cervical spondylosis with herniated disc from March 26, 
2004 have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in April 2002 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the Veteran's August 2002 notice of disagreement (NOD), he 
took issue with the initial disability rating assigned and is 
presumed to be seeking the maximum benefits available under 
the law for each issue.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued an August 2003 statement of 
the case (SOC) which contained, in part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. § 
7105(d)(1).  Additional letters dated August 2004 and July 
2009 also informed the Veteran of the criteria for 
establishing a higher rating, including the impact of the 
Veteran's disabilities on his employment.  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The Veteran's service treatment records, VA treatment 
records, private treatment records, and VA authorized 
examination reports have been associated with the claims 
file.  The Board specifically notes that the Veteran was 
afforded VA examinations with respect to his cervical spine 
disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are predicated on a review of the claims file; contain a 
description of the history of the disabilities at issue; 
document and consider the relevant medical facts and 
principles; and record the relevant findings for rating the 
Veteran's cervical spine condition.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
has not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Evidence

The Veteran was afforded a VA examination on March 26, 2004.  
The Veteran reported a burning-type of pain in his cervical 
spine 50 percent of the time.  He rated the pain at level 
1/10, which occasionally increased to 9/10 during flare-ups.  
He also reported radiating pain into both arms.   A physical 
examination revealed a decrease in cervical lordosis, 
tenderness to palpation of the cervical vertebrae, spasm in 
the cervical paramuscular, and motor strength of the cervical 
paramusculature of 4/5.  Range of motion testing revealed 45 
degrees of flexion, 55 degrees of extension, 40 degrees of 
right and left side bending, and 70 degrees of right and left 
rotation. The Veteran reported pain with motion.  However, 
there was no evidence of any fatigue, decreased endurance, or 
lack of coordination after 30 repetitions.  Grip strength was 
4/5 on the right and 5/5 on the left.  Motor strength was 5/5 
in the biceps, triceps, and deltoids.  Deep tendon reflexes 
involving the biceps, triceps, and brachial radialis were 
1/4.  The examiner noted that an EMG study did not reveal any 
electrodiagnostic features of cervical radiculopathy.  It was 
also noted that an MRI revealed mild central spinal canal 
stenosis, most severe at C5-6, which was mild to moderate.  
The diagnostic assessment was spinal canal stenosis of the 
cervical spine, most severe at C5-6, which was mild to 
moderate. The examiner felt that the Veteran had moderate 
functional impairment of the cervical spine and that his most 
limiting factor was due to pain.

VA treatment records dated November 2004 reflect the 
Veteran's complaints of neck pain, which he rated at level 
7/10, with occasional radiating pain to his left elbow.  
However, a physical examination revealed full extension, 
flexion, and rotation of the neck. Cranial nerves II through 
XII were intact, strength in both upper extremities was 
intact, and grip strength was intact bilaterally.

Additional records dated February 2006 show the Veteran was 
prescribed a TENS unit for the treatment of back pain.

The Veteran was afforded an additional VA examination in 
September 2009.  The Veteran reported good range of motion of 
the neck, but stated that motion felt and sounded like he had 
gravel in his joints.  He could not use a pillow when he 
slept, as it caused his arm to go completely numb at night.  
He experienced similar symptoms if he drove for 30 to 60 
minutes, or after 15 minutes of overhead work.  If he stopped 
the offending activity, it usually took 2 or 3 times as long 
to return to his baseline level.  He compensated by varying 
his tasks ever 20 to 30 minutes.  He experienced a constant 
light stinging pain along the spinous processes, from the 
base of the skull to just above the middle of the shoulder 
blades.  Pain worsened with activities such as looking up, 
driving, sleeping with a pillow, working at or above shoulder 
height, or tipping the head back.  Pain was typically 3 to 
4/10.  When exacerbated by the above-listed activities, pain 
increased to 6 to 7/10.  He denied having any protracted 
flare-ups, but acknowledged day-to-day fluctuations based on 
his activity level.  The Veteran treated his pain with 
medication, including Ibuprofen, Tramadol, and occasional 
Acetaminophen.  He also stated that his condition slowed him 
down and forced him to regularly vary his activities, but he 
denied any incapacitating episodes.  During increased levels 
of pain, he also experienced decreased sensation in his upper 
extremities.  He took extra care in handling objects and 
denied dropping things.  He reported some urinary urgency and 
post-void dribbling since his low back surgery a few years 
prior.  He also started experiencing tension headaches within 
the past 12 months, but he was not able to associate these 
with particular increased pain in the cervical spine.

The Veteran was fully functional with respect to the 
activities of daily living, including grooming, toileting, 
driving.  He was able to perform his duties as an 
environmental controls technician.  He altered his work 
activities to alleviate his symptoms, but had not missed work 
due to his cervical spine disability.  However, he was no 
longer able to participate in sports, such as racquetball, 
and no longer able to exercise due to neck and low back 
conditions.

On examination, the Veteran's posture was straight, and his 
gait was stable, smooth, and symmetric.  His upper 
extremities were aligned and grossly symmetric.  Strength was 
5/5 in the bilateral upper extremities without fatigue or 
lack of endurance after continuous resistance greater than 
gravity.  The Veteran did report increased pain in the 
paracervical muscles during strength testing of the 
shoulders.  There was mild tenderness on palpation along the 
spinous processes and paraspinal muscles.  There was also a 
visible mild straightening of the cervical lordosis, but 
without palpable spasm of the paracervical muscles.  There 
was mild crepitance of the cervical spine during range of 
motion testing, particularly during rotation.  At the start 
of the examination, the Veteran described his pain as 3 to 
4/10 in severity.  Pain increased gradually during single 
active range of motion testing to 6 to 7/10.  During 
repetitive motion testing, pain increased to 8 to 9/10.  
After all range of motion testing was completed, the Veteran 
reported his pain to be a steady 6/10.  Forward flexion and 
extension both measured 40 degrees during active and 
repetitive testing.  Lateral flexion was 35 degrees on the 
left and 30 degrees on the right during active and repetitive 
testing.  Rotation was 75 degrees on the left and 55 degrees 
on the right during active and repetitive testing.  No 
ankylosis was present.  Sensation was intact in the upper 
extremities.  Deep tendon reflexes in the biceps and triceps 
were 2+ and symmetric.  The Veteran developed a pins and 
needles sensation along the C4, C5, C6, and C7 dermatomes of 
the left arm after holding his head in rearward extension for 
1 minute.  An EMG of both arms and the bilateral cervical 
paraspinals was normal, with no electrical evidence of 
cervical radiculopathy.  An MRI revealed degenerative disc 
disease at multiple levels.  The overall diagnostic 
impression was: spondylosis in the cervical region; muscle 
spasm; disc protrusion centrally and extending to the right 
paracentral region at C5-C6 with moderate compromise of the 
thecal sac; disc protrusion centrally and to the left at C6-
C7 with moderate compromise of the thecal sac.

The examiner concluded that there was functional impairment 
with limited motion, and while there was no reduction in the 
measured range of motion during repetitive movement, the 
Veteran did report an increased level of pain as well as 
upper extremity symptoms associated with prolonged flexion or 
extension of the cervical spine which resulted in additional 
pressure on the spinal cord associated with cental canal 
compromise.  The examiner believed that there was additional 
functional impairment due to pain and increased pain on 
repeated use.  He found, however, no evidence of weakened 
movement, excess fatigability or incoordination, and as to 
whether pain significantly limited functional ability, the 
examiner found no demonstrable change in the range of motion 
of the cervical spine.  He noted however, that the Veteran 
reported that he had to alter his activities at his job on a 
regular basis so as to avoid having his neck in any one 
position for very long, and  when working overhead, he had to 
get off of the ladder frequently and do tasks that are on a 
different level, thus putting his neck and head in a 
different position.  The examiner noted that this resulted in 
taking longer to perform tasks.  The examiner found further, 
that the Veteran did experience episodes of symptoms due to 
intervertebral disc syndrome and symptoms in the upper 
extremities with certain positions, but the Veteran had 
learned how to limit this by varying his routine often.  The 
examiner also found that there was no evidence that the 
Veteran experiences incapacitating episodes due to his 
cervical spine disc syndrome.

C.  Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).
	
Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Veteran was assigned an initial rating of 10 percent, 
effective November 1, 2001, increased to 20 percent, 
effective March 26, 2004, under Diagnostic Code 5243.  The 
Board notes that the schedular criteria for rating the spine 
have been amended twice during the rating of the Veteran's 
cervical spine disorder.

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2009)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's 
service-connected low back disorder disability under both the 
former and revised criteria pertaining to ratings of the 
spine.

Rating Criteria prior to September 23, 2002

Prior to September 2002, Diagnostic Code 5287 pertained to 
ankylosis of the cervical spine.  A rating of 30 percent was 
warranted for favorable ankylosis, and a rating of 40 percent 
was warranted for unfavorable ankylosis.  See 38 C.F.R. Part 
4, Diagnostic Code 5287 (2002).

Under Diagnostic Code 5290 pertained to limitation of motion 
of the cervical spine.  A rating of 10 percent was warranted 
for slight limitation of motion of the cervical spine; a 20 
percent rating was warranted for moderate limitation of the 
cervical spine; and a 30 percent rating was warranted for 
severe limitation of the cervical spine.  See 38 C.F.R. Part 
4, Diagnostic Code 5292 (2002).

Under Diagnostic Code 5293, intervertebral disc syndrome was 
evaluated as noncompensable when postoperative and cured; 10 
percent disabling when mild; 20 percent when moderate with 
recurring attacks; 40 percent disabling when severe with 
recurring attacks and intermittent relief; and 60 percent 
disabling when pronounced with persistent symptoms compatible 
with sciatic neuropathy, characteristic pain, demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc and with little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Based on the evidence of record, the Board finds that a 
rating in excess of 20 percent is not warranted under the 
above-listed criteria.  First, the Board notes that a rating 
under Diagnostic Code 5287 is not warranted.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  In the absence of 
ankylosis, a service-connected disability may not be rated 
based on ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Here, there is no evidence that the Veteran's 
cervical spine condition is manifested by ankylosis.

With respect to Diagnostic Code 5290, the evidence does not 
establish that the Veteran's cervical spine disability 
results in severe limitation of motion.  The Board observes 
that the words "slight," "moderate," and "severe" are 
not defined in the Rating Schedule.  However, the Schedule 
for Rating Disabilities provides some guidance by listing 
normal ranges of motion of the cervical spine for VA purposes 
to be 45 degrees of flexion, extension, and lateral flexion, 
and 80 degrees of right and left lateral rotation.  See 
Schedule for Rating Disabilities effective September 26, 
2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).

Here, the March 2004 VA examination report notes that the 
Veteran's cervical spine demonstrated 45 degrees of flexion, 
55 degrees of extension, and 40 degrees of right and left 
lateral flexion, and 70 degrees of right and left rotation.  
There was no evidence of any fatigue, decreased endurance, or 
lack of coordination after 30 repetitions, though the Veteran 
did report pain throughout the range of motion.  A physical 
examination in November 2004 revealed full extension, 
flexion, and rotation of the neck.  During the Veteran's 
September 2009 VA examination, he demonstrated 40 degrees of 
flexion, 40 degrees of extension, 35 degrees of left lateral 
flexion, 30 degrees of right lateral flexion, 75 degrees of 
left rotation, and 55 degrees of right rotation.  Pain 
increased steadily during both single active testing and 
repetitive testing.  Although the Veteran's range of motion 
is limited when compared to the normal ranges above, the 
evidence does not establish "severe" limitation.  While the 
2004 examiner noted that the Veteran reported pain throughout 
the range of motion, the examiner also concluded that the 
Veteran had only moderate functional impairment of the 
cervical spine with pain being the most limiting factor as 
there was no evidence of fatigue or evidence of decreased 
endurance or incoordination.  The examiner also did not note 
any objective evidence of additional limitation of motion due 
to such pain after 30 repetitions of  flexion and extension.  
The September 2009 examiner noted that while the Veteran was 
unable to participate in sport and exercise activities, he 
was otherwise able to fully perform activities of daily 
living.  While he had to make certain adjustments to his work 
schedule, such as changing tasks every 20 to 30 minutes, he 
was otherwise able to perform the duties of his job, and the 
examiner found that while there was additional functional 
impairment due to pain on repetitive motion manifested by 
increased pain, he also found that such pain did not result 
in demonstrable change in the range of motion of the cervical 
spine.  There was no objective evidence of weakened movement, 
excess fatiguability or incoordination.  The evidence 
suggests that while the Veteran's cervical spine disability 
causes pain and discomfort, he is not limited in his 
occupational or daily life in a manner consistent with a 
higher 30 percent rating.

With respect to Diagnostic Code 5293, the Board notes that a 
VA examiner in May 2004 characterized the Veteran's spinal 
canal stenosis of the cervical spine as only mild to 
moderate. This is consistent with the clinical findings, 
which revealed that muscle strength was 4/5, and that EMG 
testing showed no cervical radiculopathy.  A VA clinician in 
November 2004 also noted that strength in both upper 
extremities, grip strength in both hands, and cranial nerves 
II through XII were all intact.  During the Veteran's 
September 2009 VA examination, sensation was intact in the 
upper extremities, and strength was noted to be 5/5.  Deep 
tendon reflexes in the biceps and triceps were 2+ and 
symmetric.  The Veteran did develop a pins and needles 
sensation along the C4, C5, C6, and C7 dermatomes of the left 
arm after holding his head in rearward extension for 1 
minute.  However, an EMG of both arms and the bilateral 
cervical paraspinals was normal, with no electrical evidence 
of cervical radiculopathy.  Thus, no more than moderate 
intervertebral disc syndrome has been shown since March 26, 
2004.

September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In this case, there is no indication that the Veteran was 
prescribed bed rest for periods of acute signs and symptoms 
of intervertebral disc syndrome.  Indeed, the Veteran 
specifically denied any incapacitating episodes during his 
September 2009 VA examination.  Therefore, a rating under 
Diagnostic Code 5293 is not warranted.

However, the Board must also consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the Veteran's cervical spine disability, 
when combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined evaluation. 
With respect to his orthopedic manifestation, the Board has 
already determined that the Veteran's cervical spine 
disability is manifested by only moderate limitation of 
motion under DC 5290, for which a 20 percent rating is 
warranted.

As to the determination of an appropriate rating for the 
Veteran's neurological manifestations, the Board finds that 
the Veteran's cervical spine disability is not manifested by 
any incomplete paralysis of the upper radicular group, the 
middle radicular group, or the musculospiral nerve.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, 8512, 8514 
(2009).  It appears that the Veteran's radicular symptoms 
involving his upper extremities are due to his right carpal 
tunnel syndrome and his tennis elbow.  To that end, a prior 
October 2003 EMG report revealed no conclusive 
electrodiagnostic feature of cervical radiculopathy. The 
March 2004 VA and September 2009 examination reports also 
include medical opinions that testing revealed no 
electrodiagnostic features of cervical radiculopathy.  The 
Veteran also reported urinary urgency secondary to his low 
back surgery, and tension headaches not correlated to 
increased cervical spine pain.  While the Veteran has 
reported experiencing symptoms, the Board will not attribute 
the Veteran's neurological complaints to his service-
connected cervical spine disability based on the objective 
evidence of record.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, such signs and symptoms be attributed to the 
service-connected condition).

September 26, 2003 changes

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, cervical spine 
disabilities will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) 
(2009).

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is for application with forward flexion of 
the cervical spine of 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  In addition, the relevant notes 
are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  As noted 
above, a higher rating under this Diagnostic Code is not 
warranted.

In this case, the Board finds that a higher 30 percent rating 
is not warranted for the Veteran's cervical spine disability.  
A 30 percent evaluation is for application with forward 
flexion of the cervical spine of 15 degrees or less, or for 
favorable ankylosis of the entire cervical spine.  As 
discussed before, the Veteran's disability is not manifested 
by ankylosis.  

Moreover, forward flexion of the cervical spine was measured 
at 45 degrees, with pain throughout range of motion, during 
the Veteran's March 2004 VA examination.  In November 2004, 
the Veteran was noted to have full flexion of the neck.  
During the September 2009 examination, forward flexion was 
measured at 40 degrees on single active and repetitive 
testing.  The Veteran experienced increased pain over the 
course of testing.  A comparison between these examination 
findings and the rating criteria  support the conclusion that 
the Veteran's disability does not warrant a 30 percent 
rating.  The March 2004 examiner found a moderate level of 
impairment even with the determination of additional 
functional impairment due to pain.  Although the Veteran 
experienced pain on motion, his disability does not rise to 
the level contemplated by a higher evaluation.  As noted 
above, the September 2009 examiner noted that while the 
Veteran was unable to participate in sport and exercise 
activities, he was otherwise able to fully perform activities 
of daily living.  While he had to make certain adjustments to 
his work schedule, such as changing tasks every 20 to 30 
minutes, he was otherwise able to perform the duties of his 
job.  Again, while the 2009 examiner found additional 
functional impairment due to pain manifested by increased 
pain, he noted that there was no demonstrable change in the 
ranges of motion of the cervical spine in terms of evidence 
of additional functional ability.  The evidence suggests that 
while the Veteran's cervical spine disability causes pain and 
discomfort, he is not limited in his occupational or daily 
life in a manner consistent with a higher 30 percent rating.

In addition, as discussed above, a compensable evaluation is 
not warranted for the Veteran's separate neurologic 
complaints.  Therefore, a higher evaluation is not in order.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for a higher rating, the 
Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
cervical spine condition with the established criteria found 
in the rating schedule for that disability shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  There is no 
persuasive evidence in the record to indicate that the 
service-connected disability on appeal would cause any 
impairment with employment over and above that which is 
already contemplated in the assigned schedular rating.  
Although the Veteran reported increased pain when performing 
his occupational duties, he denied having missed any days of 
work due to his cervical spine condition.  The Board 
therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

An initial rating in excess of 20 percent for cervical 
spondylosis with herniated disc from March 26, 2004 is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


